Title: Extracts from the Gazette, 1745
From: Franklin, Benjamin
To: 



	[Advertisement ] Lost on Friday, the 21st of December, 1744, betwixt Frankfort and Philadelphia, a Fowling-Piece, mounted with Brass, Dutch Make, a black Barrel, with a pretty wide Bore. Whoever has found it, and will return it to the Printer hereof, shall be sufficiently rewarded. [January 1]




	After a long Dearth of News, we have, by the late Ships, received English Papers to the 12th of November. The War, tho’ it creates a more general Appetite for News, does, we find, in this distant Part of the World, very much disconcert us News Writers. During the Peace, Ships were constantly dropping in at some Port or other of this Continent, and we had fresh Advices almost every Week from Europe; but now, by their waiting for Convoy, and other Hindrances and Delays, we are sometimes Months without having a Syllable. The Consequence is, that a Series of News Papers come to hand in a Lump together; and being each of us ambitious to give our Readers the freshest Intelligence, we croud all the latest Events into our First Paper, and are obliged to fill up the Succeeding Ones with Articles of prior Date, or else omit them intirely, as being anticipated and stale, and entertain you with Matters of another Nature. Hence the Chain of Occurrences is broken or inverted, and much of the News rendered thereby unintelligible. Hence you have tedious Accounts of the raising of Armies, the Motion of Fleets, or the Sieges of Cities, after you have been some Weeks acquainted with the taking of those Cities, and the beating of those Fleets and Armies; or perhaps you are never told at all by what Steps those great Events were brought about. Such a confused Method must make any Writings of a historical Nature less entertaining and instructive to the intelligent Reader. We purpose therefore to avoid it for the future in this Paper, as much as may be, and doubt not, but that for the sake of a clear and regular Account of the Affairs of Europe, our Readers will excuse us if we happen now and then to be a Week or two later than others with some particular Articles. [January 22]


   
[Advertisement ] Lost or left at some House, a good Kersey Great Coat of a dark Dove Colour; having a large Cape, with a Cap in its Lining, a Pocket on the right-side of the Coat. Whoever leaves it at the Post-Office, shall be Thank’d or Rewarded.
N.B. The said Coat has Hair Buttons. [February 5]


   
	   [Advertisement ] Any Gentleman, or Gentlemen, inclined to employ a Schoolmaster, by enquiring at the Printer’s hereof, may be informed of one well qualified, and whose Conduct and Method is well recommended. [February 19]


   
Mr. Franklin,
As Privateering is now so much in Fashion, the printing the following Question may be an Amusement, if not to the Privateers, yet to some of your Correspondents or Readers.
Suppose a Privateer, in the Latitude of 10 Degrees North, should, at 6 in the Morning, spy a Ship due South of her, distant 20 Miles; upon which she steers directly for her, and runs at the Rate of 8 Miles an Hour. The Ship at the same time sees the Privateer, but not being much afraid of her, keeps on her Course due West, and sails at the Rate of 6 Miles an Hour; how many Hours will it be before the Privateer overtakes the Ship?
N.B. The Sailing is supposed on a Plane as plain Sailing, and the Privateer keeps her Course constantly directed toward the Ship.
T.G.
[March 5]

   
	   [Advertisement ] Left at the Post Office, some Time ago, a Cane, with a wrought Head. The Owner, describing it, may have it again without any Charge. [March 12]


   
	   Saturday Night last died after a long Indisposition, Clement Plumsted, Esq; many Years an eminent Merchant and Magistrate of this City, and one of the Governor’s Council. His Funeral was respectfully attended by a great Number of People, who (instead of Wine and Biscuit heretofore customary) were serv’d each with one of Bishop Tillotson’s Sermons, suitable to the Occasion. [May 30]


   
Philadelphia, June 6. 1745
As the Cape-Breton Expedition is at present the Subject of most Conversations, we hope the following Draught (rough as it is, for want of good Engravers here) will be acceptable to our Readers; as it may serve to give them an Idea of the Strength and Situation of the Town now besieged by our Forces, and render the News we receive from thence more intelligible.
Cape-Breton Island, on which Louisburgh is built, lies on the South of the Gulph of St. Lawrence, and commands the Entrance into that River, and the Country of Canada. It is reckon’d 140 Leagues in Circuit, full of fine Bays and Harbours, extreamly convenient for Fishing Stages. It was always reckon’d a Part of Nova-Scotia. For the Importance of this Place see our Gazette, No. 858. As soon as the French King had begun the present unjust War against the English, the People of Louisburgh attack’d the New-England Town of Canso, consisting of about 150 Houses and a Fort, took it, burnt it to the Ground, and carried away the People, Men, Women and Children, Prisoners. They then laid Siege to Annapolis Royal, and would have taken it, if seasonable Assistance had not been sent from Boston. Mr. Duvivier went home to France last Fall for more Soldiers, &c. to renew that Attempt, and for Stores for Privateers, of which they proposed to fit out a great Number this Summer, being the last Year unprovided: Yet one of their Cruisers only, took 4 Sail in a few Days, off our Capes, to a very considerable Value. What might we have expected from a dozen Sail, making each 3 or 4 Cruises a Year? They boasted that during the War they should have no Occasion to cut Fire Wood, for that the Jackstaves of English Vessels would be a Supply sufficient. It is therefore in their own Necessary Defence, as well as that of all the other British Colonies, that the People of New-England have undertaken the present Expedition against that Place, to which may the God of Hosts grant Success. Amen. [June 6]


   
	   By some of our People, who have lately been Prisoners at the Havanna, we learn, that while they were there, an English Ship, from Jamaica, commanded by Captain William Lyford, which had met with the Hurricane at Sea, and lost her Masts, put in there in Distress; the Capt. waited upon the Governor, and surrendered himself a Prisoner, with his Vessel. But the Governor generously told him, no Advantage should be taken of his Misfortune: And Leave was given him to sell Part of his Cargo, in order to refit his Vessel, and pursue his Voyage. Thus have we at length taught our Enemies Humanity. [July 4]


   
From Trenton we hear, that on Friday the 21st past, two Lads, Benjamin and Severns Albertis, Brothers, going in a Canoe to fish near the Falls, the Canoe overset by running against a Log, and the latter was drowned, the other hardly escaping. Great Search was made for the Body on that and the three following Days, by a great Number of People in Boats and Canoes; but to no Effect, it being driven down, to the Surprize of many, as low as Burlington, and there taken up and interr’d on Monday.
From Abington we hear, that on Saturday, the 22d of June last, a Woman, who had been subject to the Falling-sickness, was found drowned in a Spring, into which it was thought she fell when in a Fit, having gone out to fetch Water.
Saturday last a Boy about 7 Years of Age, playing with some other Children in a Boat, accidentally fell into the River, and was drowned.

The same Day the Body of one John Holmes, who belonged to one of our Privateers, and was accidentally drowned, by falling into the River between the Boat and the Vessel a few Days before, was taken up and buried.
And on Sunday last a Woman of this City, who had been subject to Fits, was found dead in her Bed. [July 4]


   
	   Wednesday last, a great Number of Guns were distinctly heard in several Places round this City, the Occasion of which, as well as the Place where they were fired, was unknown till the Evening of the Day following, when an Express arriv’d with Advice of the Surrender of Louisbourg, which had caus’d great Rejoycings at New-York. ’Twas near 9 o’Clock when the Express came in, yet the News flying instantly round the Town, upwards of 20 Bonfires were immediately lighted in the Streets. The next Day was spent in Feasting, and drinking the Healths of Governor Shirley, Gen. Pepperel, Com. Warren, &c. &c. under the Discharge of Cannon from the Wharffs and Vessels in the River; and the Evening concluded with Bonfires, Illuminations, and other Demonstrations of Joy. A Mob gathered, and began to break the Windows of those Houses that were not illuminated, but it was soon dispersed, and suppress’d. [July 18]


   
	   [Advertisement ] Choice Bohea Tea to be sold by the Dozen or half Dozen Pound, at the Post-Office, Philadelphia. [August 8]


   
	   Thursday Night last the Rev. Mr. Whitefield arrived here from New-York. He was met and conducted into Town by about 50 Horse. The Evening following he preach’d at the New-Building, and twice or thrice every Day since to large Audiences. He purposes to set out speedily for Georgia, by Land, thro’ Maryland, Virginia, and the Carolina’s. [September 12]


   
	   [Advertisement ] Lost, about four Months ago, a dark coloured Cloth Surtout Coat. Whoever brings the said Coat to the Post-Office, in Philadelphia, shall have Ten Shillings Reward. [September 12]



   
	   [Advertisement ] Notice is hereby given to all Persons, who have old Pewter to dispose of, that by applying to the Printer hereof, they will be informed where they may have 12d. half Penny per Pound, for any Quantity, from One Pound, to a Thousand Weight, in Cash. [September 26]


   
	   [Advertisement ] On Monday next will be published, Poor Richard’s Almanack, for the Year of our Lord 1746, containing, besides what is usual; His Account of himself and his Way of Life with his Dame Bridget. A Table for the more easy and ready casting up of Pieces of Eight, Pistoles, Moidores, &c. Verses on several Subjects; viz. The Fool out of Fashion. Man’s insatiable Appetite. The best Wealth. Sacred Solitude. Zara. On Pleasure. Man’s Reward. Gold insolvent. Lavinia at threescore. The Opiate. Definition of Female Beauty. Together with many wise Sayings, Jokes, &c. &c. Sold by B. Franklin, at the customary Price. [October 31]


   
	   [Advertisement ] The Pennsilvania Fire-Places, made by Robert Grace, are sold by Lewis Evans, in Strawberry Alley; who takes care, if required, that they are fitted up, and set to the best Advantage, in Philadelphia, or the Parts adjacent. [November 14]


   
	   Several counterfeit Pistoles made of fine Brass, have lately appeared among us. They may be known by their being harder to the Teeth than Gold, and by their extream Lightness; a Piece of Brass equal in Bulk to a Piece of Gold, being not quite half the Weight. [November 21]


   
	   Just Published, The Pocket Almanack for the Year 1746. Printed and sold by B. Franklin. [November 28]



Philadelphia, December 24. 1745.
Taken away from the Post-Office, the 11th Instant, a Silver Spoon, marked T C, Philip Syng Maker: The Person supposed to have taken it, is desired to return the same, before exposed. [December 24]



   
Williamsburg, December 13. 1745.
Ran away from Hanover Court-house, on Thursday Night the 6th of this Instant, a Servant Man, belonging to the Subscriber, named Daniel Whealon, aged about Thirty, 5 Feet 9 Inches high, smooth-tongu’d, his Legs much swell’d. He had a dark grey Beaver Coating Jacket, with Metal Buttons, a Coat near the same Colour, with Metal Buttons, and other good Cloathing. He is an Irishman, a Convict, and a Smith by Trade; shoes Horses very well, makes Locks, and is dexterous at picking of any Locks. He has committed some Felonies lately, and is suspected of others; Has Money, a Silver Watch with only the Hour Hand, Silver Shoe and Knee Buckles, and other Things of Value: He stole when he went off, a middle-siz’d dark bay Horse, branded on the near Shoulder with a Heart; and a Virginia-made Saddle, with a Cut on the Seat, sew’d up with Silk: The Horse belongs to Abraham Bedel, living near the Place where the Upper Southanna Bridge stood, in Hanover County. It is thought he has a forg’d Pass. He ran away before, went to Carolina; and returned to his former Master, Mr. John Fitzgerald of King William County; but now will endeavour to get off, for fear of Prosecution for Felony.
Whoever will apprehend the said Servant, and secure him, so that he be brought to Justice, shall have Three Pistoles Reward, if taken in Virginia, or Six Pistoles if taken in any other Government. And for the Horse, Saddle and Bridle, One Pistole, if deliver’d to the above-mention’d Owner, or to me in Williamsburg.
William Parks


N.B. It’s supposed he’ll go to the Northward.
P.S. If the said Servant and Horse should be taken up and secur’d in Pennsylvania, or any of the Northern Governments, the Rewards will be paid at Philadelphia, by B. Franklin[December 31]


Philadelphia: Printed by B. Franklin, Post-Master, at the New-Printing-Office, near the Market.

